DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to because they contain gray and black shading in Figures 13-14 and 16-17 rendering them ineligible and insufficient quality so that all details in the drawings or photographs are reproducible in the printed patent.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 9-11 are objected to because of the following informalities: typographical errors.  
Claim 9 should be amended as follows: “is less than a size of the second gap, and is less than a size of the third gap.”
Claim 10 should be amended as follows: “is less than [[a]] the size of the first gap”
Claim 11 should be amended as follows: “is less than [[a]] the size of the first gap”
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite at least one key notch formed on the collar portion between two channel openings. The limitation indicates that the recited “two channel openings” are different than the recited “plurality of fluid channels.” However, Figure 17 illustrates key 265a formed on the collar portion between two of the recited plurality of fluid channels 1710a-1710d. Since it is unclear as to whether or not the “two channel openings” are two of the recited plurality of fluid channels, the limitation is rendered indefinite. Claims 2-13 and 15-20 are also rendered indefinite due to their dependency from claim 1 or claim 14.
Claim 7 recites the limitation "the fluid opening" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 20 recites the limitation "the fluid opening" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The limitation “wherein the abrading surface comprises a plurality of bristles coupled to the first side” is already recited in lines 2-3 of claim 1. Therefore, claim 2 fails to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,236,008 in view of Hart et al. (US Pub. No. 2007/0005078). 
The patent claims also recite a tip comprising an abrading surface (claim 1), a collar portion (claim 1), a plurality of fluid channels formed on the second side of the tip mating with corresponding fluid channels in a tip holder to form complete fluid channel openings (claim 1), and at least one key notch (claim 1). The patent claims fail to recite that the abrading surface comprises a plurality of bristles. Hart discloses a device (for example, see Figures 1-3 and 6) comprising an abrading surface and teaches the abrading surface comprises a plurality of bristles (for example, see Figures 2 and 6, and paragraph 35). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the patent’s claimed abrading surface with a plurality of bristles as taught by Hart. Doing so would have provided an abrading surface that sufficiently abrades skin to safely remove outer portions thereof (for example, see paragraphs 12 and 30). 
With further respect to claims 13 and 17, the patent claims fail to recite a detachable handle coupled to the tip and tip holder. Hart also teaches a detachable handle (10). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the patent’s claimed invention with a detachable handle as taught by Hart coupled to the recited tip and tip holder. Doing so would have yielded a hand-held device for easy use thereof (see also see paragraph 32).
With further respect to claims 7-11 and 20, the patent claims as modified by Hart yield a first (one of 30B), second (another one of 30B), and third (another one of 30B) grouping of bristles (for example, see Figure 6), a first, second, and third gap (each of the gaps between 30Bs), wherein each grouping of bristles (30Bs) are separated by gaps (between 30Bs) and the bristles in each grouping (30B) are positioned closer to each other than to other groupings of bristles (for example, see paragraph 35 describing each grouping 30 has a plurality of bristles and Figure 6 illustrating the plurality of bristles being positioned closer to each other than the spacing between 30Bs), and each of the groupings (30B) are arranged around the fluid opening (40B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        December 1, 2022